DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-6, filed November 18, 2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leibovici (US 2016/0287813).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the detergent liquid" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 are dependent upon claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yacowitz (US 5,054,339), and in further view of Leibovici (US 2016/0287813).
Regarding claim 1, Yacowitz figures 1-4 teach an accessory structure for a tattoo machine with an electromagnetic or electric actuator (165 power supply) suitable to directly or indirectly determine a reciprocating linear motion in at least one needle (60 needle shaft) carried apically on the machine in a gripping element (shown in figure 1 below).

    PNG
    media_image1.png
    460
    602
    media_image1.png
    Greyscale

Yacowitz is silent to a removable holding means suitable to detachably enclose the gripping element or a portion thereof, said holding means being provided with a longitudinal through duct which is apically terminating in a dispenser nozzle near the needle.
Leibovici is directed towards a medical device wherein figure 5D teaches holding means (clips 23) provided to attach a gripping element carrying a needle. Figure 5D teaches a nozzle (20) attached to the holding means (23 clips). Figure 5B teaches pipping (91) connected to the nozzle and canister (90) which is cable of being filled with a detergent liquid.[0023][0067][0073]
Leibovici figure 5C further suggests the dispenser nozzle (20) near the needle (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a holding means as taught by Leibovici in the accessory structure of 
Regarding claim 12, Leibovici teaches The clip 23 preferably includes a pair of arcuate members 24 made of a flexible resilient material so that the arcuate members may be temporarily enlarged by flexing to allow the arcuate members to snap over the outer diameter of the syringe barrel 62 thereby reading on said holding means consists of elastic means suitable to stably wrap around the gripping element of the machine or a portion thereof.[0068]
Regarding claim 13, Leibovici teaches the outer diameter of the module includes an attachment means which may comprise a clip 23 (FIG. 3) or sleeve 48 (FIG. 4A) which are adapted to cooperate with the outer diameter of a syringe barrel 62 for securing the module to the syringe.  The clip 23 preferably includes a pair of arcuate members 24 made of a flexible resilient material so that the arcuate members may be temporarily enlarged by flexing to allow the arcuate members to snap over the outer diameter of the syringe barrel 62 thereby reading on said holding means suitable to enclose the gripping element is made up of a flexible casing or coating jacket or shell with longitudinal through cut or longitudinal gap portion.[0068]
Regarding claim 14, Leibovici figure 5B in view of figure 5C suggest the through duct (91 piping) is provided on a thickness of said holding means (23 clips) apically terminating in the dispenser nozzle (20) near the needle (5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711